Citation Nr: 1146918	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-47 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO, in pertinent part, continued a noncompensable (0 percent) rating for bilateral hearing loss.  

In May 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

The Veteran was most recently afforded a VA examination to evaluate his bilateral hearing loss in October 2008.  At that time, he complained of difficulty understanding speech, especially if people were not facing him.  On audiometric testing, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
35
35
85
95
LEFT
35
70
90
95

Speech discrimination scores on the Maryland CNC Word List were 96 percent, bilaterally.  The examiner commented that the Veteran might experience moderate to moderately severe difficulty understanding speech, especially in noise, and have difficulty hearing high frequency sounds.  The pertinent diagnosis was mild to profound sensorineural hearing loss in each ear.    

In support of his claim for an increased rating, the Veteran submitted the report of audiometric testing performed at a private facility in April 2011.  Pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
50
40
90
95
LEFT
35
85
95
95

During the May 2011 hearing, the Veteran testified that his hearing loss had gotten worse since the October 2008 VA examination.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  The April 2011 report of audiometric testing, as well as the Veteran's May 2011 hearing testimony, suggest a worsening of his bilateral hearing loss since October 2008.  

Accordingly, to ensure that the record reflects the current severity of the service-connected bilateral hearing loss, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).

The claims file also reflects that there are outstanding VA treatment records which are potentially pertinent to the appeal.  In this regard, during the May 2011 hearing, the Veteran testified that he had been given hearing aids by the West Palm Beach VA Medical Center (VAMC).  He added that he had recently been going to the Panama City Outpatient Clinic (OPC).  No VA treatment records are currently associated with the claims file.  As any records of VA treatment from the West Palm Beach VAMC and Panama City OPC, since January 2007, are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  During the May 2011 hearing, the Veteran testified that he underwent private audiometric testing twice, one of those times being in 2008.  He stated that the records from his 2008 testing should be in the claims file; however, no such report of testing is currently of record.  On remand, the AMC/RO should attempt to obtain any records of private audiometric testing performed in 2008.  

Further, while the April 2011 private audiometric testing does include pure tone thresholds at 1,000; 2,000; 3,000; and 4,000 Hertz, it does not specify the type of speech discrimination testing used.  Moreover, it is not clear that the individual who administered the testing is a state-licensed audiologist.  As indicated above, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85(a).  

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held that the duty to assist, in some cases, requires VA to seek clarification of private medical records.  See Savage v. Shinseki, 22 Vet. App. 124 (2011).  In Savage, the Court specifically examined a situation where the Board did not discuss the results of private audiological records, as those records on their face did not conform to VA's rating criteria for hearing loss.  The Court held, in pertinent part, that when VA concludes that a private medical examination is unclear and a request for clarification could provide relevant information, the Board must either seek clarification or clearly explain why such clarification is unreasonable.  Id. at 269.  

On remand, the individual who performed the audiometric testing in April 2011 should be asked to clarify whether she is a state-licensed audiologist.  She should also clarify whether the Maryland CNC test was used and, if so, should clearly state the speech discrimination score for each ear.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral hearing loss, since January 2007.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for records of VA treatment from the West Palm Beach VAMC and the Panama City OPC, since January 2007, as well as any records of private audiometric testing performed in 2008 (as discussed during the May 2011 hearing).

2.  After obtaining any necessary authorization, the AMC/RO should contact the individual who performed audiometric testing in April 2011 and clarify whether she is a state-licensed audiologist.  She should also clarify whether the Maryland CNC test was used and, if so, should clearly state the speech discrimination score for each ear.  

3.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination, by a state-licensed audiologist, to evaluate the service-connected bilateral hearing loss.  

Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should perform all indicated tests and studies.  At a minimum, the examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


